Citation Nr: 1829376	
Decision Date: 06/06/18    Archive Date: 06/27/18

DOCKET NO.  14-32 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from December 1971 to November 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's available service treatment records (STRs) are silent with respect to knee complaints or notations of any knee abnormalities.  On December 1996 VA examination he related that both of his knees began bothering him about late 1972 or early 1973 and that he was restricted to quarters for one day and did not receive any further treatment (he has since reported being restricted to quarters 3 days).  He reported having knee problems ever since.  He has also stated since that during service he fell from a tank sustaining without other injury or treatment.  An April 2013 Buddy statement notes that the Veteran fell from a tank and had complaints of knee pain.  

While the record contains scattered reports of knee evaluations and treatment (including in 1982), and complete records of his treatment at the Iron Mountain VA facility from May 1999 have been sought, there are pertinent/perhaps critical treatment records that remain outstanding (and do not appear to have been sought).  Specifically, the record reflects that the Veteran underwent right knee surgery in 1978 (at an unspecified VA facility) and left knee surgery in 2000 (at a private facility).  Records of, and leading up to those procedures, are not associated with his record, and are likely to contain pertinent information.

Significantly, the Veteran engaged in physically demanding employment after service.  The Veteran's report of a fall in service is corroborated by a buddy statement (and the Board finds no contradictory evidence in the record-i.e., indicating that such fall did not occur).  It is not implausible that an injury in service that did not require treatment beyond a brief restriction to quarters would not have been documented in STRs.  [Notably however, 1982 records (when the Veteran's left knee was placed in a cylinder cast) suggest that the left knee disability had its onset at that time.] 

The rationale provided on March 2014 VA examination points to the lack of documentation in service and does not discuss the adequately significance of the clinical data in the file (most prominently does not acknowledge the lay corroboration of the Veteran's fall from a tank, with subsequent knee pain).

Further development of medical evidence is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of his initial right and left knee surgeries and treatment leading up to and following those procedures (the VA facility for the right knee in 1978 and the private facility for the left knee in 2000) and any other treatment he has received for his knees postservice, records of which are outstanding, and provide authorizations for VA to secure complete records from all private providers.  The AOJ should arrange for exhaustive development to secure complete clinical records from all providers identified.  If the records cannot be located/are unavailable, the scope of the search must be noted in the record. 

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his current right and left knee disabilities.  The Veteran's record must be review by the examiner in conjunction with the examination. [To assist the examiner with the preparation of the opinion sought, the AOJ should prepare a chronological listing of every instance in the record whether complaint, finding, treatment, diagnosis, or history pertaining to knee disability is noted (and where in the record such notation is found).  And for the purpose of the opinions sought the examiner should accept as factual that during service the Veteran sustained a fall, following which he had complaints of knee pain that resulted in a brief restriction to quarters, but required no further treatment.  Based on review of the record and examination of the Veteran, the examiner should:

(a) Identify by diagnosis each right and left knee disability found.

(b) Identify the likely etiology of each right and left knee disability diagnosed, and specifically whether it is at least as likely as not that such disability is related to a fall injury in service that was undocumented therein, but resulted in a grief period of restriction to quarters, not requiring any further treatment.

The examiner must include rationale with all opinions.  The rationale must acknowledge that the alleged fall injury occurred; acknowledge the absence of pertinent notation on service separation examination (which should not be the primary reason for a negative nexus opinion); acknowledge the Veteran's reports of continuity of symptoms postservice; discuss the nature of the findings noted clinically during the intervening period since service (i.e., whether or not consistent with the type of injury in service the Veteran describes); and note the nature of the Veteran's postservice employments, commenting whether or not they were consistent with ongoing bilateral knee disability.  The examiner should note (and comment on) any credibility issues raised by the record.  If the Veteran's current disabilities are determined to be unrelated to service, the examiner should identify the etiology considered more likely. 
 
3.  The AOJ should then review the record, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

